UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB £ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year OR x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from January 1, 2007 to September 30, 2007 Commission file number: 000-23819 WILSON HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 76-0547762 (State or other jurisdiction of incorporation or organization) 8121 Bee Caves Road, Austin, Texas (Address of principal executive offices) (I.R.S. Employer Identification No.) 78746 (Zip Code) (512) 732-0932 (Issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.001 per share American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. £ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes £ No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) £YesxNo State issuers revenues for its most recent fiscal year. $4,444,500 The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based upon the closing sale price of its common stock on December 26, 2007 was approximately $7,095,824(affiliates being, for these purposes only, directors, executive officers and holders of more than 5% of the registrant’s common stock). As of December 26, 2007 the registrant had 23,135,539 outstanding shares of common stock. Wilson Holdings, Inc. Whenever we refer in this filing to “Wilson Holdings,” “the Company,” “we,” “us,” or “our,” we mean Wilson Holdings, Inc., a Nevada corporation, and, unless the context indicates otherwise, its predecessors and subsidiaries, including its wholly-owned subsidiaries, Wilson Family Communities, Inc., a Delaware corporation(“WFC”), and Green Builders, Inc., a Texas corporation (“Green Builders”).All references in this report to “$” or “dollars” are to United States of America currency. Table of Contents Item 1. Description of Business 1 Item 2. Description of Property 19 Item 3. Legal Proceedings 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Market for Common Equity and Related Stockholder Matters 20 Item 6. Management’s Discussion and Analysis or Plan of Operation. 22 Item 7. Financial Statements 32 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 32 Item8A. Controls and Procedures. 32 Item 8B. Other Information. 33 Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 34 Item 10. Executive Compensation 34 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 12. Certain Relationships and Related Transactions, and Director Independence 34 Item 13. Exhibits 34 Item 14. Principal Accountant Fees and Services 34 -i- CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB for the transition period from January 1, 2007 to September 30, 2007 contains forward-looking statements. All statements regarding our expected financial position and operating results, our business strategy, and our financing plans are forward-looking statements. These statements can sometimes be identified by our use of forward-looking words such as “may,” “will,” “anticipate,” “estimate,” “expect,” “project,” or “intend.” These forward-looking statements reflect our plans, expectations and beliefs and, accordingly, are subject to certain risks and uncertainties.We cannot guarantee that any of such forward-looking statements will be realized. Statements regarding factors that may cause actual results to differ materially from those contemplated by such forward-looking statements, or cautionary statements, include, among others, those under the caption “Management’s Discussion and Analysis or Plan of Operation - Overview,” and elsewhere in this Annual Report on Form 10-KSB, including in conjunction with the forward-looking statements included in this Annual Report on Form 10-KSB.All of our subsequent written and oral forward-looking statements (or statements that may be attributed to us) are expressly qualified by the cautionary statements.Our forward-looking statements are based on information available to us today, and we will not update these statements.Our actual results may differ significantly from the results discussed. EXPLANATORY NOTE In September 2007 our Board of Directors approved an amendment to our Bylaws to change our fiscal year-end from December 31 to September 30, effective with our 2007 fiscal year, in order to align our fiscal year more closely with our business cycle.In this report, when we refer to “fiscal 2007” we are referring to the fiscal period from January 1, 2007 to September 30, 2007.When we refer to “fiscal 2008” we are referring to the fiscal year from October 1, 2007 to September 30, 2008. -ii- PART I Item 1.
